DLD-014                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                        No. 10-2952
                                        ___________

                                 ASSEM A. ABULKHAIR,
                                                 Appellant

                                              v.

                                  PPI/TIME ZERO, INC.
                         ____________________________________

                       On Appeal from the United States District Court
                                for the District of New Jersey
                                (D.C. Civil No. 10-cv-02758)
                          District Judge: Honorable Jose L. Linares
                        ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                             10.6 on October 21, 2010

                 Before: BARRY, FISHER and STAPLETON, Circuit Judges

                              (Opinion filed: October 27, 2010)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

          Assem Abulkhair appeals from an order of the District Court dismissing his pro se

complaint for failure to state a claim. For the reasons that follow, we will summarily

affirm.
       In May 2010, Abulkhair filed a complaint in the United States District Court for

the District of New Jersey and sought permission to proceed in forma pauperis. The

complaint named his former employer and alleged violations of the Fair Labor Standards

Act (“FLSA”), the Americans with Disabilities Act (“ADA”), 5 U.S.C. § 6307, and

contract law. All of these claims arose during two periods when Abulkhair worked for

the defendant: from April 1989 to February 1990, and from December 2000 to July 2001.

       Because Abulkhair was proceeding in forma pauperis, the District Court screened

the case pursuant to 28 U.S.C. § 1915(e)(2). It found that the statute of limitations had

run on all of Abulkhair’s claims, and sua sponte dismissed the complaint for failure to

state a claim. Abulkhair appealed. 1

       All of Abulkhair’s claims stem from the time that he was employed by the

defendant, so his cause of action accrued as late as July 2001, almost nine years before he

filed his complaint. The statute of limitations for FLSA claims is two years, unless the

violation is willful, in which case it is three years. 29 U.S.C. § 255(a). For ADA claims,

the statute of limitations is borrowed from the state’s limitations period for personal

injury actions. Disabled in Action of Pennsylvania v. SEPTA, 539 F.3d 199, 208 (3d Cir.

2008). In New Jersey, the statute of limitations for personal injury actions is two years.



       1
         We have jurisdiction to hear this appeal. 42 U.S.C. § 1291. Our review of a
       district court’s dismissal for failure to state a claim is plenary. Umland v.
       PLANCO Fin. Serv., Inc., 542 F.3d 59, 63-64 (3d Cir. 2008). We may summarily
       affirm a decision of the District Court if the appeal does not raise a substantial
       issue. L.A.R. 27.4; I.O.P. 10.6.
                                              2
N.J.S.A. § 2A:14-2(a). The statute of limitations for breach-of-contract claims is six

years in New Jersey. § 2A:14-1. Thus, the District Court correctly concluded that all of

these claims were well beyond the statute of limitations. 2

       In his argument in support of appeal, Abulkhair asserts that it is up to the

defendants, and not the District Court, to raise a statute-of-limitations defense. Although

the statute of limitations is an affirmative defense, a district court may sua sponte dismiss

a complaint under § 1915(e) where the defense is obvious from the complaint and no

development of the factual record is required. See Fogle v. Pierson, 435 F.3d 1252, 1258

(10th Cir.2006); Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656-57 (4th Cir.2006); Dellis

v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir.2001); Pino v. Ryan, 49 F.3d 51, 53

(2d Cir.1995). Those conditions are met here. Although Abulkhair objects to the District

Court’s raising of the statute of limitations, he offers no basis to show that the statute of

limitations should be equitably tolled.

       District Courts are required to grant leave to amend complaints vulnerable to Rule

12(b)(6) dismissals, unless such amendment would be futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Here, the District Court did not grant leave to

amend or find that an amendment would be futile. However, for the reasons set forth

above, we conclude that any amendment would have been futile.

       Accordingly, we conclude that this appeal presents no substantial question, and we


       2
         Although the complaint also invokes 5 U.S.C. § 6307, that statute does not apply
       to Abulkhair.
                                               3
will affirm the judgment of the District Court.




                                             4